LOPEZ, Judge (specially concurring). I concur in the result only. The United States Supreme Court has suggested that sentencing is part of the trial purposes of the Sixth Amendment. Pollard v. U. S., 352 U.S. 354, 77 S.Ct. 481, 1 L.Ed.2d 393 (1957). Here nine months elapsed between the conviction on the second offense and the sentencing on the habitual charge. Although this is a lengthy delay, I do not believe that it is of the magnitude to have denied the defendant his constitutional rights for a speedy trial.